Robert Sandford plaint. agt Robert Orchard Defendt in an action of the case for running a halfe pike or instrument into the side of a horse of the sd Sandford of which wound made thereby the sd horse dyed to the great damage of the sd Sandford according to attachmt dat. Octobr 30th 1675. . . . The Jury . . . founde for the plaint, for this damage that comes by the Stabbing his horse Seven pounds mony & costs of Court. allowd twenty nine Shillings ten pence.
Execution issued 17° Nov. 1679.
[ This case was retried in April, 1681, too late to be covered by this book. From documents filed with that case, it appears that it grew out of service in King Philip’s War.
The following is from the Reasons of Appeal of Joseph Holmes, Sanford’s attorney, dated September, 1681 (S. F. 2013.4):
3 from the merit of the ease: tis svfistiantly prooved that orchard killed Sanfords hors and that with ovt any Just cavs and thear fore tis bvt an honist thing that he shoolld pay for him and not the eontry as orchard woold have it nor shoold sanford loos his hors and so good a hors as he was and so baisly killd as is evident from the testemonys he was the witnesis say thear was a fenc betwen the men and the horsis and orchard only he and with his havlf pick and sav *670Mm stab the hors and sav Mm pvll hard to pvll Ms havlf pick ovt of the hors and saw the blood gvs ovt and when he had don denyed it and woold have Md it if posibill he covld and now he woold insinvate as tho he killed the hors for his own saifte and the saifte of his men so he swor at aprill eovrt how thear can be any trvth in it I leve to this honnerd covrt and gentillmen of the Jvry to Jvdg. . . .
S. F. 2013.7
The testimony of John Howard aged about .30. yeares testifieth and Saith that hee this deponent drove Robert Sandfords horse with his own horses to Swanzey and the sd Sandfords horse being the horse now in controversy, was a very Stought Serviceable horse and performed his Service better then any horse there; Also hee this deponent Saith that hee comming from a meadow with his own horses to the yard where this horse of sd Sandford stood, severall of the Souldiers came to me and told me that the horse that came thither in that cart J came with is stabbed, J asked them who did it they told me it was Robert Orchard and they went to the bundle of pikes and brought me a halfe pike that was bloody at the end and bowed and said this was the pike that did it
Sworn in Court. January. 26: 1675. as attests Jsa Addington CIre
Copia vera attestr, Jsa Addington CIre
Other depositions are in S. F. 2013.8, and Orchard’s answer to Holmes is in S. F. 25899:
3dly To ye merit of ye case as he calleth it I answere yt whearas he saith it is suffitiantly proued yt I Killed Sandfords horse and that without any just cause: Theare was neauor any euidence in Court yt Sandfords horse is dead much Lesse yt I Killed| hime for if it weare True as is affirmed: Yet Sandford had noe horse theare for what horses was theare was ye Cuntryes and whearas hee saith yt I would haue ye contry to pay for ye horse it is a great mistake for I doe not concearne my selfe wth any such thing, but I sue for my owne money ye was unjustly taken away from mee by Sand[ford] as for ye rest of his Allegations I answere thus it was that when ye army removed from Swanzie to Naraganset ye the counsell Left mee in charg[e] wth ye garison at Swanzie when Capt Huchinson returned wth ye Article[s] of peace from Naraganset after I had re[ceued] hime into ye garison hee tould mee I must furnish Mme wth horsses and other nesesarys for Boston wheare vppon I comanded A file of musqueteeres to fetch mee vpp sume horsses wMch accordingly was done and they were tyed to A fenc among which were two Stone Horsses wMch were A fighting and bro[torn] there fast and Brock downe ye fenc and came among our men and ye Indians yt satt Downe under ye fence and whearas he sayth ye I would insinuate by my swearing yt I Killed ye horse for my one defenc[e] and ye defence of my men ye Court may please to remember ye they tou[l]d mee in open Court that if I could say that what I Did was for my nesesary Defence and Safety and preeeruation of my men yt it would bee sufficiant soe yt I was called by ye Court to testifie to ye Truth of that pertiquelar therfore noe insinuation and this I could haue proued had I not beene under great Disadvantag when hee Arested mee just when I was goeing for England and had not Time to prouid to defend the case so yc noe defence was made but had Robert Sandford beene honest in causing Ms euidences to sweare ye whole Truth it would haue suffieiantly proued yt what I did was in my own Defence and for ye safty of my men but he got hi[s] euidences *671to ye Beare Taverne and ther writt what would serue his own turns as they haue since informed mee and are redy to testifie if New Euidences might be admitted that ye horse came open mouthed at me and forssed me to jumpe ouer a w[e]ll and had Like to haue pawed me under hime when I went to part them
Lastly — ye Honoured Court and Gentlemen of ye Iury may please to take notice of ye eror of ye first jury not only in that there was noe horse pro[ued] to bee dead but in ouer rating ye supposed dead horse contrary to law woh saith noe horse shall bee rated aboue Thre pounds in ye Cuntrys Seruice but they haue giuen hime seuen pounds for a horsse wch if euor was his it is unknowne to me but howeuor it was ye Countrys horss woh none will gainsay or Question
and further if ye Honoured Court and Gentlemen of ye Iury will please to Consider and compare ye Attachment and his euidences toget[her] I dare prusume they will finde it a Very strang Verdict and indeed there is noe two Euidences speaks one thing yt is essentiall to his Case: Thus hopeing ye honoured Courte and Gentlemen of ye Iury will See Cause to confirme ye Iudgment of ye Last Court wth other Due Dammages
I subscrib Yor Humble seruant
Robert Orchard ]